Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 05/26/22 has overcome the 102 rejection of record, therefore, the rejection has been withdrawn.  The closest prior art, Manuchehri et al., does not teach the claimed combination of active agents, namely, metformin and SGLT-2 inhibitor in a monolayer tablet.  The claimed amount of active agent in an immediate release monolayer tablet exhibits a release rate that is at least 75% by weight of each active agent 45 minutes after administration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 25 is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615